United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Green Bay, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1287
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2009 appellant timely appealed the March 2, 2009 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than six percent impairment of the left upper
extremity.
FACTUAL HISTORY
Appellant, a 44-year-old transportation security screener, injured his left upper extremity
in the performance of duty on December 29, 2006. The Office accepted the claim for left
shoulder sprain and joint pain. On February 7, 2007 appellant underwent a left shoulder

arthroscopy to repair a torn rotator cuff.1 In October 2007, he was released to return to work
without restrictions. As a result of favoring his previously injured left shoulder, appellant
developed problems with his right shoulder. The Office subsequently accepted right rotator cuff
tear and right shoulder tendinitis as consequential injuries. It also authorized a right shoulder
arthroscopy, which was performed on February 11, 2009.
Appellant filed a claim for a schedule award (Form CA-7) with respect to his left
shoulder injury. In a decision dated March 2, 2009, the Office granted an award for six percent
impairment of the left upper extremity. The award covered a period of 18.72 weeks. The Office
based its decision on the January 19, 2009 report of Dr. David H. Garelick, a Board-certified
orthopedic surgeon, and district medical adviser (DMA). Appellant’s orthopedic surgeon,
Dr. Sullivan, provided a July 11, 2008 impairment rating of 10 percent for the left upper
extremity. While he included left shoulder range of motion measurements, it was not entirely
clear how he arrived at his 10 percent rating. The DMA, and Dr. Garelick, based appellant’s
six percent impairment rating on the same range of motion measurements provided by
Dr. Sullivan.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.2 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as the
appropriate standard for evaluating schedule losses.3 Effective February 1, 2001, schedule
awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
In challenging the Office’s March 2, 2009 schedule award, appellant noted that his
orthopedic surgeon, Dr. Sullivan, concluded that he had 10 percent impairment of the left upper
extremity. In his July 11, 2008 rating report, Dr. Sullivan noted 70 degrees of retained internal
and external rotation. The DMA correctly found that 70 degrees of external rotation represented
0 percent impairment and 70 degrees of internal rotation represented one percent impairment
under the A.M.A., Guides (5th ed. 2001).5 Dr. Sullivan also reported 150 degrees of forward
1

The Office authorized the February 7, 2007 surgical procedure, which was performed by Dr. Thomas A.
Sullivan, a Board-certified orthopedic surgeon.
2

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1)
(2006).
3

20 C.F.R. § 10.404 (2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

See A.M.A., Guides 479, Figure 16-46.

2

elevation (flexion) and 30 degrees backward elevation (extension). Once again, relying on his
measurements, the DMA properly found that the loss of flexion represented two percent
impairment and the loss of extension represented one percent impairment.6 Appellant’s
orthopedic surgeon also reported 130 degrees of left shoulder abduction and 60 degrees of
adduction. Applying these measurements to the applicable section of the A.M.A., Guides,
Dr. Garelick correctly found that appellant had two percent impairment for loss of abduction and
zero percent impairment with respect to shoulder adduction.7 The individual impairments for
loss of flexion (two percent), extension (one percent), abduction (two percent) and internal
rotation (one percent) were then properly added together to determine the overall impairment of
the left upper extremity due to abnormal shoulder motion, which was six percent.
As the DMA’s January 19, 2009 impairment rating is consistent with the A.M.A., Guides
(5th ed. 2001), Dr. Garelick’s findings represent the weight of the medical evidence regarding the
extent of appellant’s left upper extremity impairment attributable to his December 29, 2006
employment injury. Whereas Dr. Garelick provided specific references to the A.M.A., Guides
when calculating appellant’s 6 percent impairment rating, Dr. Sullivan did not explain how he
reached his 10 percent impairment rating under the A.M.A., Guides. Appellant has not presented
any credible medical evidence demonstrating a permanent impairment in excess of the six
percent left upper extremity award he has already received.
CONCLUSION
Appellant has not established that he has greater than six percent impairment of the left
upper extremity.

6

See id. at 476, Figure 16-40.

7

See id. at 477, Figure 16-43.

3

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 30, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

